              Case 2:19-cr-00020-KJM Document 30 Filed 07/10/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NOS. 1:19-CR-00256-NONE-SKO
                                                                  2:19-CR-00020-KJM
12                                Plaintiff,
                                                        STIPULATION REGARDING EXCLUDABLE
13                          v.                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                        FINDINGS AND ORDER
14   Quintin BROWN,
                                                        DATE: July 20, 2020
15                               Defendant.             TIME: 1:00 p.m.
                                                        COURT: Hon. Shiela K. Oberto
16

17          This case is set for status conference on July 20, 2020. On May 13, 2020, this Court issued
18 General Order 618, which suspends all jury trials and extends the Courthouse closure in the Eastern

19 District of California until further notice. This and previous General Orders were entered to address

20 public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has
22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

26 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00020-KJM Document 30 Filed 07/10/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 3 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 4 the ends of justice served by taking such action outweigh the best interest of the public and the

 5 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 6 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 7 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 8 the defendant in a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23 ///

24 ///

25 ///

26 ///
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:19-cr-00020-KJM Document 30 Filed 07/10/20 Page 3 of 4


 1                                              STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on July 20, 2020.

 5         2.      By this stipulation, defendant now moves to continue the status conference until October

 6 19, 2020, and to exclude time between July 20, 2020, and October 19, 2020, under Local Code T4.

 7         3.      The parties agree and stipulate, and request that the Court find the following:

 8                 a)     The government has represented that the discovery associated with this case is

 9         voluminous and includes many thousands of hours of wiretap calls, hundreds of hours of video,

10         hundreds of investigative reports, hundreds of pictures, and extensive other evidence. This case

11         was a multi-agency wiretap investigation that lasted nearly a year. All of this discovery has been

12         either produced directly to counsel and/or made available for inspection and copying.

13                 b)     Counsel for defendant desires additional time consult with his/her client, to

14         review the current charges, to conduct further investigation and research related to the charges, to

15         review discovery, to discuss potential resolution, to evaluate potential pretrial motions.

16                 c)     Counsel for defendant believes that failure to grant the above-requested

17         continuance would deny him/her the reasonable time necessary for effective preparation, taking

18         into account the exercise of due diligence.

19                 d)     The government does not object to the continuance.

20                 e)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of July 20, 2020 to October 19, 2020,

25         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26         because it results from a continuance granted by the Court at defendant’s request on the basis of

27         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28         of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
                   Case 2:19-cr-00020-KJM Document 30 Filed 07/10/20 Page 4 of 4


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5

 6
      Dated: July 8, 2020                                       MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ JEFFREY A. SPIVAK
 9                                                              JEFFREY A. SPIVAK
                                                                Assistant United States Attorney
10

11

12    Dated: July 8, 2020                                       /s/ Mark Coleman
                                                                Mark Coleman
13
                                                                Counsel for Defendant
14                                                              Quintin Brown

15

16
                                              FINDINGS AND ORDER
17

18 IT IS SO ORDERED.

19
     Dated:        July 10, 2020                                     /s/   Sheila K. Oberto             .
20                                                       UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT
